


2006 Equity Incentive Plan, as amended




SHUTTERFLY, INC.
2006 Equity Incentive Plan
(adopted by the Board on June 20, 2006)
(amended and restated on May 21, 2013)
1.PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 2


2.SHARES SUBJECT TO THE PLAN.


2.1Number of Shares Available. Subject to Sections 2.2 and 21.2, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan as of March 22, 2013 is Eight Million Two Hundred Ten Thousand Seven
Hundred Seventy-Seven (8,210,777) Shares, which number includes the Ninety-Three
Thousand (93,000) authorized shares not issued or subject to outstanding grants
under the Company’s 1999 Stock Plan (the “1999 Plan”) on the date the 1999 Plan
was terminated. Subject to Sections 2.2 and 21.2 hereof, Shares subject to
Awards, and Shares issued upon exercise of Awards, will again be available for
grant and issuance in connection with subsequent Awards under this Plan to the
extent such Shares: (i) are subject to issuance upon exercise of an Option or
SAR granted under this Plan but which cease to be subject to the Option or SAR
for any reason other than exercise of the Option or SAR; (ii) are subject to
Awards granted under this Plan that are forfeited or are repurchased by the
Company at the original issue price; or (iii) are subject to Awards granted
under this Plan that otherwise terminate without such Shares being issued.
Options and SARs to be settled in shares of the Company’s Common Stock shall be
counted in full against the number of Shares available for award under the Plan,
regardless of the number of Shares actually issued upon exercise of the Option
or upon settlement of the SAR. In the event that Participant tenders or the
Company withholds Shares to pay either the Exercise Price of an Award or the
withholding taxes due upon the exercise of an Award, (i) the full number of
Shares exercised (including such number of Shares used to pay the Exercise Price
or withholding taxes) shall reduce the Number of Shares available for issuance
under the Plan and (ii) such number of Shares used to pay the Exercise Price or
withholding taxes shall not be added to the Shares authorized for grant under
the Plan. The number of Shares available for grant and issuance under the Plan
shall be increased as follows: (i) on January 1, 2014 by 1,200,000 shares, and
(ii) on January 1, 2015 by 1,200,000 shares. No more than 7,000,000 Shares shall
be issued pursuant to the exercise of ISOs. At all times the Company shall
reserve and keep available a sufficient number of Shares as shall be required to
satisfy the requirements of all outstanding Awards granted under this Plan.


2.2Adjustment of Shares. In the event that the number or type of outstanding
shares of the Company’s Common Stock is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company
without consideration, then (a) the number and class of Shares reserved for
issuance under this Plan, (b) the Exercise Prices of outstanding Options and
SARs, (c) the number of Shares subject to outstanding Options and SARs and (d)
if any such occurrence is after the Effective Date, the maximum number of Shares
that may be granted pursuant to Section 3 shall be proportionately adjusted,
subject to any required action by the Board or the shareholders of the Company
and in compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued.


3.ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company. All other Awards may be
granted to employees, officers, directors, consultants, independent contractors
and advisors of the Company or any Parent or Subsidiary of the Company; provided
such consultants, independent contractors and advisors render bona fide services
not in connection with the offer and sale of securities in a capital-raising
transaction. No person will be eligible to receive more than one million
(1,000,000) Shares in any calendar year under this Plan pursuant to the grant of
Awards hereunder, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive up to a maximum of two million (2,000,000) Shares in the
calendar year in which they commence their employment. A person may be granted
more than one Award under this Plan.






--------------------------------------------------------------------------------






4.ADMINISTRATION.


4.1Committee Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Except for Awards made to Outside Directors
pursuant to Section 6 hereof, and subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. Except for Awards made to
Outside Directors pursuant to Section 6 hereof, the Committee will have the
authority to:


a.construe and interpret this Plan, any Award Agreement and any other agreement
or document executed pursuant to this Plan;


b.prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;


c.select persons to receive Awards;


d.determine the form and terms of Awards;


e.determine the number of Shares or other consideration subject to Awards;


f.determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;


g.grant waivers of Plan or Award conditions;


h.determine the vesting, exercisability and payment of Awards;


i.correct any defect, supply any omission or reconcile any inconsistency in this
Plan, any Award or any Award Agreement;


j.determine whether an Award has been earned;


k.adjust performance goals based on Performance Factors to take into account
changes in law and accounting or tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships
provided that such adjustments are consistent with the regulations promulgated
under Section 162(m) of the Code with respect to persons whose compensation is
subject to Section 162(m) of the Code; and


l.make all other determinations necessary or advisable for the administration of
this Plan.


4.2Committee Discretion. Except for Awards made to Outside Directors pursuant to
Section 6 hereof, any determination made by the Committee with respect to any
Award will be made in its sole discretion at the time of grant of the Award or,
unless in contravention of any express term of this Plan or the Award, at any
later time, and such determination will be final and binding on the Company and
on all persons having an interest in any Award under this Plan. The Committee
may delegate to two or more directors of the Company the authority to grant an
Award under this Plan to Participants who are not Insiders of the Company.
Notwithstanding any provision of the Plan to the contrary, administration of the
Plan shall at all times be limited by the requirement that any administrative
action or exercise of discretion shall be void (or suitably modified when
possible) if necessary to avoid the application to any Participant of taxation
under Section 409A of the Code.


5.OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:


5.1Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Option Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.






--------------------------------------------------------------------------------




5.2Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Stock Option Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.


5.3Exercise Period. Options may be exercisable within the times or upon the
conditions (including confirmation by the Committee of the attainment during a
Performance Period of performance goals based on Performance Factors) as set
forth in the Stock Option Agreement governing such Option; provided, however,
that no Option will be exercisable after the expiration of ten (10) years from
the date the Option is granted; and provided further that no ISO granted to a
person who directly or by attribution owns more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Parent or Subsidiary of the Company (“Ten Percent Shareholder”) will be
exercisable after the expiration of five (5) years from the date the ISO is
granted. The Committee also may provide for Options to become exercisable at one
time or from time to time, periodically or otherwise, in such number of Shares
or percentage of Shares as the Committee determines.


5.4Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than 100% of the Fair Market Value of the Shares on the
date of grant; (ii) the Exercise Price of any ISO granted to a Ten Percent
Shareholder will not be less than 110% of the Fair Market Value of the Shares on
the date of grant; and (iii) the Exercise Price of an NQSO will not be less than
100% of the Fair Market Value of the Shares on the date of grant. Payment for
the Shares purchased may be made in accordance with Section 12.


5.5Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding the Participant’s investment intent and
access to information and other matters, if any, as may be required by or
desirable to the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.


5.6Termination. Notwithstanding the exercise periods set forth in the Stock
Option Agreement, the exercise of an Option will always be subject to the
following:


a.If the Participant is Terminated for any reason except the Participant’s death
or Disability, then the Participant may exercise such Participant’s Options only
to the extent that such Options would have been exercisable by the Participant
on the Termination Date no later than three (3) months after the Termination
Date (or such shorter time period not less than thirty (30) days or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be an
NQSO), but in any event no later than the expiration date of the Options.


b.If the Participant is Terminated because of Participant’s death (or the
Participant dies within three (3) months after a Termination other than for
Cause or because of the Participant’s Disability), then the Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by the Participant on the Termination Date and must be exercised by
the Participant’s legal representative, or authorized assignee, no later than
twelve (12) months after the Termination Date (or such shorter time period not
less than six (6) months or longer time period not exceeding five (5) years as
may be determined by the Committee, with any exercise beyond (a) three (3)
months after the Termination Date when the Termination is for any reason other
than the Participant’s death, or (b) twelve (12) months after the Termination
Date when the Termination is for the Participant’s death, deemed to be an NQSO),
but in any event no later than the expiration date of the Options.


c.If the Participant is Terminated because of Participant’s Disability, then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant (or the Participant’s legal representative or
authorized assignee) no later than six (6) months after the Termination Date,
with any exercise beyond (a) three (3) months after the Termination Date when
the Termination is for any reason other than the Participant’s Disability, or
(b) twelve (12) months after the Termination Date when the Termination is for
the Participant’s Disability, deemed to be an NQSO), but in any event no later
than the expiration date of the Options.


d.If the Participant is terminated for Cause, then Participant’s Options shall
expire on such Participant’s Termination Date, or at such later time and on such
conditions as are determined by the Committee.


5.7Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent any Participant from exercising the
Option for the full number of Shares for which it is then exercisable.




--------------------------------------------------------------------------------






5.8Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of the Company) will not exceed $100,000. If the Fair Market Value of Shares on
the date of grant with respect to which ISOs are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISOs and the Options for the amount in excess of $100,000 that become
exercisable in such calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to ISOs, such different limit will be automatically incorporated herein
and will apply to any Options granted after the effective date of such
amendment.


5.9Modification, Extension or Renewal. The Committee may modify, extend or renew
outstanding Options and, with prior shareholder approval, authorize the grant of
new Options in substitution therefor, provided that any such action may not,
without the written consent of a Participant, impair any of such Participant’s
rights under any Option previously granted. Any outstanding ISO that is
modified, extended, renewed or otherwise altered will be treated in accordance
with Section 424(h) of the Code. Subject to Section 18 of this Plan, with prior
shareholder approval and by written notice to affected Participants the
Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.


5.10No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.


6.GRANTS TO OUTSIDE DIRECTORS.


6.1Types of Awards. Outside Directors are eligible to receive any type of Award
offered under this Plan, except ISOs. Awards pursuant to this Section 6 may be
automatically made pursuant to policy adopted by the Board, or made from time to
time as determined in the discretion of the Board.


6.2Eligibility. Awards subject to this Section 6 shall be granted only to
Outside Directors. An Outside Director who is elected or re-elected as a member
of the Board will be eligible to receive an Award under this Section 6.


6.3Vesting and Exercisability. Except as set forth in Section 21.3, Awards shall
vest and be exercisable as determined by the Board.


6.4Exercise Price. The exercise price of an Option or a SAR granted to an
Outside Director shall be not less than the Fair Market Value of the Shares at
the time that such Option or SAR is granted.


7.RESTRICTED STOCK AWARDS.


7.1Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the person may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.


7.2Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by a Restricted Stock Purchase Agreement, which will be
in substantially a form (which need not be the same for each Participant) that
the Committee has from time to time approved, and will comply with and be
subject to the terms and conditions of the Plan. A Participant accepts a
Restricted Stock Award by signing and delivering to the Company a Restricted
Stock Purchase Agreement with full payment of the Purchase Price, within thirty
(30) days from the date the Restricted Stock Purchase Agreement was delivered to
the Participant. If the Participant does not accept the Restricted Stock Award
within thirty (30) days, then the offer of the Restricted Stock Award will
terminate, unless the Committee determines otherwise. The Restricted Stock
Award, Plan and other documents may be delivered in any manner (including
electronic distribution or posting) that meets applicable legal requirements.


7.3Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and, may be less than Fair Market Value (but not
less than the par value of the Shares when required by law) on the date the




--------------------------------------------------------------------------------




Restricted Stock Award is granted. Payment of the Purchase Price must be made in
accordance with Section 12 of the Plan and the Restricted Stock Purchase
Agreement, and in accordance with any procedures established by the Company, as
communicated and made available to Participants.


7.4Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of the performance goals based on
Performance Factors during any Performance Period as set out in advance in the
Participant’s Restricted Stock Purchase Agreement. Prior to the grant of a
Restricted Stock Award, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Restricted Stock Award;
(b) select from among the Performance Factors to be used to measure performance
goals, if any; and (c) determine the number of Shares that may be awarded to the
Participant. Prior to the payment for Shares to be purchased under any
Restricted Stock Award, the Committee shall determine the extent to which such
Restricted Stock Award has been earned. Performance Periods may overlap and a
Participant may participate simultaneously with respect to Restricted Stock
Awards that are subject to different Performance Periods and having different
performance goals and other criteria.


7.5Termination During Performance Period. Except as may be set forth in the
Participant’s Restricted Stock Purchase Agreement, vesting ceases on such
Participant’s Termination Date.


8.STOCK BONUS AWARDS.


8.1Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares (which may consist of Restricted Stock or Restricted Stock
Units) for services to be rendered or for past services already rendered to the
Company or any Parent or Subsidiary. All Stock Bonus Awards shall be made
pursuant to a Stock Bonus Agreement, which shall be in substantially a form
(which need not be the same for each Participant) that the Committee has from
time to time approved, and will comply with and be subject to the terms and
conditions of the Plan. No payment will be required for Shares awarded pursuant
to a Stock Bonus Award.


8.2Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. If the Stock
Bonus Award is to be earned upon the satisfaction of performance goals, the
Committee shall: (a) determine the nature, length and starting date of any
Performance Period for the Stock Bonus Award; (b) select from among the
Performance Factors to be used to measure performance goals; and (c) determine
the number of Shares that may be awarded to the Participant. Prior to the
issuance of any Shares or other payment to a Participant pursuant to a Stock
Bonus Award, the Committee will determine the extent to which the Stock Bonus
Award has been earned. Performance Periods may overlap and a Participant may
participate simultaneously with respect to Stock Bonus Awards that are subject
to different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee.


8.3Form of Payment to Participant. The Stock Bonus Award will be paid to the
Participant currently. Payment may be made in the form of cash, whole Shares, or
a combination thereof, based on the Fair Market Value of the Shares earned under
a Stock Bonus Award on the date of payment.


8.4Termination of Participant. In the event of a Participant’s Termination
during a Performance Period or vesting period, for any reason, then such
Participant will be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Stock Bonus Award only to the extent earned as of the date
of Termination in accordance with the Stock Bonus Agreement, unless the
Committee determines otherwise.


9.STOCK APPRECIATION RIGHTS.


9.1Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to an eligible
person that may be settled in cash, or Shares (which may consist of Restricted
Stock), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of exercise over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled (subject to any maximum number of Shares that may be issuable as
specified in a SAR Agreement). The SAR may be granted for services to be
rendered or for past services already rendered to the Company, or any Parent or
Subsidiary. All SARs shall be made pursuant to a SAR Agreement, which shall be
in substantially a form (which need not be the same for each Participant) that
the Committee has from time to time approved, and will comply with and be
subject to the terms and conditions of this Plan.




--------------------------------------------------------------------------------






9.2Terms of SARs. The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares deemed subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled; (c)
the consideration to be distributed on settlement of the SAR; and (d) the effect
on each SAR of the Participant’s Termination. The Exercise Price of the SAR will
be determined by the Committee when the SAR is granted but, may not be less than
Fair Market Value on the date of grant. A SAR may be awarded upon satisfaction
of such performance goals based on Performance Factors during any Performance
Period as are set out in advance in the Participant’s individual SAR Agreement.
If the SAR is being earned upon the satisfaction of performance goals, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Prior to settlement of
any SAR earned upon the satisfaction of performance goals pursuant to a SAR
Agreement, the Committee shall determine the extent to which such SAR has been
earned. Performance Periods may overlap and Participants may participate
simultaneously with respect to SARs that are subject to different performance
goals and other criteria.


9.3Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the SAR Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines.


9.4Form and Timing of Settlement. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.


10.RESTRICTED STOCK UNITS.
11.

10.1Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to an eligible person covering a number of Shares that may be settled in
cash, or by issuance of those Shares (which may consist of Restricted Stock) for
services to be rendered or for past services already rendered to the Company or
any Parent or Subsidiary. All RSUs shall be made pursuant to a RSU Agreement,
which shall be in substantially a form (which need not be the same for each
Participant) that the Committee has from time to time approved, and will comply
with and be subject to the terms and conditions of the Plan.


10.2Terms of RSUs. The Committee will determine the terms of a RSU including,
without limitation: (a) the number of Shares deemed subject to the RSU; (b) the
time or times during which the RSU may be exercised; (c) the consideration to be
distributed on settlement, and the effect on each RSU of the Participant’s
Termination. A RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s individual RSU Agreement. If the RSU is being
earned upon satisfaction of performance goals, then the Committee will: (x)
determine the nature, length and starting date of any Performance Period for the
RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Prior to settlement of any RSU earned upon the satisfaction of
performance goals pursuant to a RSU Agreement, the Committee shall determine the
extent to which such RSU has been earned. Performance Periods may overlap and
participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and different performance goals and
other criteria. The number of Shares may be fixed or may vary in accordance with
such performance goals and criteria as may be determined by the Committee.


10.3Form and Timing of Settlement. The portion of a RSU being settled shall be
paid currently. To the extent permissible under law, the Committee may also
permit a Participant to defer payment under a RSU to a date or dates after the
RSU is earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.


12.PERFORMANCE SHARES.


12.1Awards of Performance Shares. A Performance Share Award is an award to an
eligible person denominated in Shares that may be settled in cash, or by
issuance of those Shares (which may consist of Restricted Stock). Grants of
Performance Shares shall be made pursuant to a Performance Share Agreement,
which shall be in substantially a form (which need not be the same for each
Participant) that the Committee has from time to time approved, and will comply
with and be subject to the terms and conditions of the Plan.


12.2Terms of Performance Shares. The Committee will determine, and each
Performance Share Agreement shall set forth, the terms of each award of
Performance Shares including, without limitation: (a) the number of Shares
deemed




--------------------------------------------------------------------------------




subject to such Award; (b) the Performance Factors and Performance Period that
shall determine the time and extent to which each award of Performance Shares
shall be settled; (c) the consideration to be distributed on settlement, and the
effect on each award of Performance Shares of the Participant’s Termination. In
establishing Performance Factors and the Performance Period the Committee will:
(x) determine the nature, length and starting date of any Performance Period;
(y) select from among the Performance Factors to be used; and (z) determine the
number of Shares deemed subject to the award of Performance Shares. Prior to
settlement the Committee shall determine the extent to which Performance Shares
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Shares that are subject
to different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee.


12.3Form and Timing of Settlement. The portion of an award of Performance Shares
being settled shall be paid currently.


13.PAYMENT FOR SHARE PURCHASES.


13.1Payment. Payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:


(a)by cancellation of indebtedness of the Company to the Participant;


(b)by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;


(c)by waiver of compensation due or accrued to the Participant for services
rendered to the Company or a Parent or Subsidiary of the Company;


(d)by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;


(e)by any combination of the foregoing; or


(f)by any other method approved by the Board.


14.WITHHOLDING TAXES.


14.1Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.


14.2Stock Withholding. When, under applicable tax laws, a Participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.


15.TRANSFERABILITY.


15.1General Rule. Except as otherwise provided in this Section 14, no Award and
no interest therein, shall be sold, pledged, assigned, hypothecated, transferred
or disposed of in any manner other than by will or by the laws of descent and
distribution, and no Award may be made subject to execution, attachment or
similar process.


15.2All Awards other than NQSOs. All Awards other than NQSOs shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
or (B) the Participant’s guardian or legal representative; and (ii) after the
Participant’s death, by the legal representative of the Participant’s heirs or
legatees.






--------------------------------------------------------------------------------




15.3NQSOs. Unless otherwise restricted by the Committee, an NQSO shall be
exercisable: (i) during the Participant’s lifetime only by (A) the Participant,
(B) the Participant’s guardian or legal representative, (C) a Family Member of
the Participant who has acquired the NQSO by “permitted transfer;” and (ii)
after the Participant’s death, by the legal representative of the Participant’s
heirs or legatees. “Permitted transfer” means, as authorized by this Plan and
the Committee in an NQSO, any transfer effected by the Participant during the
Participant’s lifetime of an interest in such NQSO but only such transfers which
are by gift or domestic relations order. A permitted transfer does not include
any transfer for value and neither of the following are transfers for value: (a)
a transfer under a domestic relations order in settlement of marital property
rights or (b) a transfer to an entity in which more than fifty percent of the
voting interests are owned by Family Members or the Participant in exchange for
an interest in that entity.


16.PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.


16.1Voting and Dividends. No Participant will have any of the rights of a
shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are restricted stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
restricted stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Exercise Price pursuant to Section 15.2.


16.2Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of or all Unvested Shares held by a Participant following
such Participant’s Termination at any time within ninety (90) days after the
later of the Participant’s Termination Date and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price, as the case may be.


17.CERTIFICATES. All certificates for Shares or other securities delivered under
this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.


18.ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.


19.EXCHANGE AND BUYOUT OF AWARDS. Except in connection with a (i) Corporate
Transaction or a (ii) stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or other similar change
in the capital structure of the Company, the terms of outstanding Awards may not
be amended to reduce the exercise price of outstanding Options or SARs or cancel
outstanding Options or SARs in exchange for cash or other Awards (including
Options or SARs) with an exercise price that is less than the exercise price of
the original Option or SAR without prior shareholder approval.


20.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental




--------------------------------------------------------------------------------




body that the Company determines to be necessary or advisable. The Company will
be under no obligation to register the Shares with the SEC or to effect
compliance with the registration, qualification or listing requirements of any
state securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.


21.NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under this
Plan will confer or be deemed to confer on any Participant any right to continue
in the employ of, or to continue any other relationship with, the Company or any
Parent or Subsidiary of the Company or limit in any way the right of the Company
or any Parent or Subsidiary of the Company to terminate Participant’s employment
or other relationship at any time, with or without cause.


22.CORPORATE TRANSACTIONS.


22.1Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine.


22.2Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such award will be adjusted appropriately pursuant to Section 424(a) of the
Code). In the event the Company elects to grant a new Award rather than assuming
an award, such new Award may be granted with a similarly adjusted Exercise
Price.


22.3Outside Directors’ Awards. Notwithstanding any provision to the contrary, in
the event of a Corporate Transaction, the vesting of all Awards granted to
Outside Directors pursuant to Section 6 of this Plan will accelerate and such
Awards will become exercisable in full prior to the consummation of such event
at such times and on such conditions as the Committee determines.


23.ADOPTION AND SHAREHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s shareholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.


24.TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
agreements thereunder shall be governed by and construed in accordance with the
laws of the State of California.


25.AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
shareholders of the Company, amend this Plan in any manner that requires such
shareholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.


26.NONEXCLUSIVITY OF THE PLAN . Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.






--------------------------------------------------------------------------------




27.INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by employees, officers and/or directors of the
Company.


28.DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:


“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
“Board” means the Board of Directors of the Company.
“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company, or (c) a failure to materially perform the customary
duties of employee’s employment.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Company” means Shutterfly, Inc. or any successor corporation.
“Corporate Transaction” means (a) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company and the Awards granted under the Plan are
assumed or replaced by the successor corporation, which assumption shall be
binding on all Participants), (b) a dissolution or liquidation of the Company,
(c) the sale of substantially all of the assets of the Company, (d) a merger in
which the Company is the surviving corporation but after which the stockholders
of the Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company; or (e) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company).
“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.
“Effective Date” means the date of the underwritten initial public offering of
the Company’s Common Stock pursuant to a registration statement is declared
effective by the SEC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


(a)if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;


(b)if such Common Stock is publicly traded but is not listed or admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal;


(c)in the case of an Option made on the Effective Date, the price per share at
which shares of the Company’s Common Stock are initially offered for sale to the
public by the Company’s underwriters in the initial public offering of the
Company’s Common Stock pursuant to a registration statement filed with the SEC
under the Securities Act; or




--------------------------------------------------------------------------------






(d)if none of the foregoing is applicable, by the Committee in good faith.
“Family Member” includes any of the following:
(e)child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption;


(f)any person (other than a tenant or employee) sharing the Participant’s
household;


(g)a trust in which the persons in (a) and (b) have more than fifty percent of
the beneficial interest;


(h)a foundation in which the persons in (a) and (b) or the Participant control
the management of assets; or


(i)any other entity in which the persons in (a) and (b) or the Participant own
more than fifty percent of the voting interest.


“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Option Agreement” means, with respect to each Option, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Option.
“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
“Participant” means a person who receives an Award under this Plan.
“Performance Factors” means the factors selected by the Committee from among the
following measures (whether or not in comparison to other peer companies) to
determine whether the performance goals established by the Committee and
applicable to Awards have been satisfied:
•
Net revenue and/or net revenue growth;

•
Earnings per share and/or earnings per share growth;

•
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

•
Operating income and/or operating income growth;

•
Net income and/or net income growth;

•
Total stockholder return and/or total stockholder return growth;

•
Return on equity;

•
Operating cash flow return on income;

•
Adjusted operating cash flow return on income;

•
Economic value added;

•
Individual business objectives; and

•
Company specific operational metrics.



“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for the Award.
“Performance Share” means an Award granted pursuant to Section 11 of the Plan.
“Performance Share Agreement” means an agreement evidencing a Performance Share
Award granted pursuant to Section 11 of the Plan.




--------------------------------------------------------------------------------




“Plan” means this Shutterfly, Inc. 2006 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option.
“Restricted Stock Award” means an award of Shares pursuant to Section 7 of the
Plan.
“Restricted Stock Purchase Agreement” means an agreement evidencing a Restricted
Stock Award granted pursuant to Section 7 of the Plan.
“Restricted Stock Unit” means an Award granted pursuant to Section 10 of the
Plan.
“RSU Agreement” means an agreement evidencing a Restricted Stock Unit Award
granted pursuant to Section 10 of the Plan.
“SAR Agreement” means an agreement evidencing a Stock Appreciation Right granted
pursuant to Section 9 of the Plan.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 21, and any successor
security.
“Stock Appreciation Right” means an Award granted pursuant to Section 9 of the
Plan.
“Stock Bonus” means an Award granted pursuant to Section 8 of the Plan.
“Stock Bonus Agreement” means an agreement evidencing a Stock Bonus Award
granted pursuant to Section 8 of the Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Parent or Subsidiary of the Company as it
may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.






